DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 01/28/2022.
Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 01/28/2022, with respect to Claims 1-18 with respective to “receiving, by a first segment routing (SR) router in an SR network, a tunnel encapsulation capability advertised by a second SR router; determining, by the first SR router, an internet protocol (IP) tunnel encapsulation type according to the tunnel encapsulation capability; encapsulating, by the first SR router, the MPLS data packet into an IP tunnel according to the IP tunnel encapsulation type”  have been fully considered and are persuasive. The rejections of claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Kothari et al. (US 8,422,514 B1), which directed to dynamically configuring cross-domain pseudowires (PWs). A network device positioned between a first domain and a second domain of a computer network may implement the techniques. The intermediate network device comprises at least one interface and an LDP module, a transformation module and a routing protocol module. The interface receives a label distribution protocol (LDP) message that includes data for configuring a cross-domain PW from a first provider edge (PE) device of the first domain. The LDP module parses the received LDP message to extract the cross-domain PW configuration data. The translation module transforms the extracted data to conform to routing protocol extensions for advertising the cross-domain PW configuration data. The routing protocol module forms a routing protocol message that includes the transformed data; 
Bryant et al. (US 2014/0369356 A1), which direct to a method and device are disclosed for opportunistic compression of routing segment identifiers. In one embodiment, the method includes participating in routing of a first data packet through a first node in a network, and subsequently entering into an arrangement with an adjacent node in the network. The first data packet includes a first plurality of routing segment identifiers, and additional data packets to be routed through the first node also include the first plurality of routing segment identifiers. The arrangement entered into includes representation of the first plurality of routing segment identifiers by a single compression identifier. The method further includes participating in routing of at least one of the additional data packets using the compression identifier instead of the first plurality of routing segment identifiers.
None of these references, take alone or in combination, teaches the claims as, “receiving, by a first segment routing (SR) router in an SR network, a tunnel encapsulation capability advertised by a second SR router; determining, by the first SR router, an internet protocol (IP) tunnel encapsulation type according to the tunnel encapsulation capability; encapsulating, by the first SR router, the MPLS data packet into an IP tunnel according to the IP tunnel encapsulation type” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 3, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478